304 F.2d 882
The DELMAN CO. et al., Appellantsv.TRICO PRODUCTS CORP.TRICO PRODUCTS CORP.v.The DELMAN CO. et al.
Nos. 17008, 17007.
United States Court of Appeals Eighth Circuit.
May 3, 1962.

Appeal from the United States District Court for the Southern District of Iowa.
Britton Davis, Edward A. Haight, Chicago, Ill., Talbert Dick, Des Moines, Iowa, Frank G. Raichle, Bean, Brooks, Buckley & Bean, Buffalo, N.Y., for Trico Products, Corporation.
Rudolph Lowell, Des Moines, Iowa, and Charles F. Meroni, Chicago, Ill., for Delman, Co et al.
PER CURIAM.


1
Appeals from District Court dismissed on stipulation.